Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are  rejected under 35 U.S.C. 103 as being unpatentable over Woodward (6,186,907) in view of O’Sullivan (US 2012/0083366) and Young (6,729,977).  Note the basis for the rejections set forth in the office action filed October 30, 2020.  Regarding the amendments to claim 1, attention is directed to column 2, lines 6-22 of Woodward stating that the distance (d) of the ball seat from the ground is preset for each different type of golf club and that the distance establishes an ideal ball height above the ground for a particular golf club and a particular golfer.  Thus, Woodward suggests modifying the distance (d) between the upper circular rim and the flat surface of the downwardly flared portion.  However, Woodward does not specifically teach that this distance should be greater than the distance between the flat lower surface of the pointed tip as recited.  
Young reveals that it is known in the art of golf tees to provide a ground engaging stop (116) along the tee in various positions.  Note Figure 1 and column 5, line 60 through column 6, line 5.  Young states that the stop is adjustable along the length of the shaft to define a very short tee when the stop (166) is adjacent head (102) and a very tall tee when the stop (116) is on the threaded portion (109) adjacent pointed end (114).  Thus, Young establishes a suggestion in the art to provide the stop on a golf tee adjacent the pointed end in order to provide a very tall tee.  Given this suggestion, it would have been obvious to one of ordinary skill in the art to form the .  
Claims 1-6 are  rejected under 35 U.S.C. 103 as being unpatentable over Woodward (6,186,907) in view of O’Sullivan (US 2012/0083366), Young (6,729,977) and Lee (US 2008/0214328).  Note the basis for the rejections set forth in the office action filed October 30, 2020.  Regarding the amendments to claim 1, attention is directed to column 2, lines 6-22 of Woodward stating that the distance (d) of the ball seat from the ground is preset for each different type of golf club and that the distance establishes an ideal ball height above the ground for a particular golf club and a particular golfer.  Thus, Woodward suggests modifying the distance (d) between the upper circular rim and the flat surface of the downwardly flared portion.  However, Woodward does not specifically teach that this distance should be greater than the distance between the flat lower surface of the pointed tip as recited.  
Lee specifically teaches a golf tee construction wherein the stop on the golf tee can be adjusted to define either a very short tee when the stop is positioned closer to the adjacent head and a very tall tee when the stop is adjacent the pointed tip.  Note Figure 4.  Thus, Lee establishes a suggestion in the art to provide the stop on a golf tee adjacent the pointed end in order to provide a very tall tee.  Given this suggestion, it would have been obvious to one of ordinary skill in the art to form the stop of Woodward closer to the pointed tip in order to define a very tall tee.  Providing the stop adjacent the pointed tip necessarily defines a distance that is greater between the upper circular rim of the golf ball support and the flat lower surface of the stop than the distance between the pointed tip and the lower surface of the stop as recited.  
Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive.  Regarding claim 1, the applicant contends that the combination of Woodward in view of Sullivan and Young lacks the teaching for the distance between the pointed tip and the downwardly flared portion to be less than the distance between the golf ball support and the downwardly flared portion.  The applicant states that Woodward teaches a fixed preset distance and therefore it would not be obvious to adjust Woodward in view of the prior art.  However, these arguments are not persuasive as Woodward suggests modification of the preset distance between the upper circular rim and the flat surface of the downwardly flared portion.  Attention is directed to column 2, lines 6-22 stating that the distance of the ball seat from the ground is preset for each different type of golf club and that the distance establishes an ideal ball height above the ground for a particular golf club and a particular golfer.  Young reveals that it is known in the art of golf tees to provide a ground engaging stop (116) along the tee in various positions.  Note Figure 1 and column 5, line 60 through column 6, line 5.  Young states that the stop is adjustable along the length of the shaft to define a very short tee when the stop (166) is adjacent head (102) and a very tall tee when the stop (116) is on the threaded portion (109) adjacent pointed end (114).  Thus, Young establishes a suggestion in the art to provide the stop on a golf tee adjacent the pointed end in order to provide a very tall tee.  Given this suggestion, it would have been obvious to one of ordinary skill in the art to form the stop of Woodward closer to the pointed tip in order to define a very tall tee.  Providing the stop adjacent the pointed tip necessarily defines a distance that is greater between the upper circular rim of the golf ball support and the flat lower surface of the stop than the distance between the pointed tip and the lower surface of the stop as recited.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/STEVEN B WONG/            Primary Examiner, Art Unit 3711